Exhibit 10.19



FIRST AMENDMENT
THIS FIRST AMENDMENT (this "Amendment'') is made and entered into as of April 16
, 2013. by and between CA-THE CONCOURSE LIMITED PARTNERSHIP, a Delaware limited
partnership ("Landlord"), and PlXELWORKS, INC., an Oregon corporation
("Tenant").
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated December 28. 2005
(the "Lease"). Pursuant to the Lease, Landlord has leased to Tenant space (the
"Existing Premises") described as Suite No(s). 300 and 400 on the 3rd and 4th
floors of the building commonly known as The Concourse II located at 224 Airport
Parkway. San Jose, California.

B.
The Lease will expire by its term on June 30, 2013 (the "Existing Expiration
Date"). The parties wish to extend the term of the Lease, except with respect to
the portion of the Existing Premises described as Suite No. 300 on the 3rd floor
of the Building and shown on Exhibit A attached hereto (the "Reduction Space"),
on the following terms and conditions.

C.
The Lease describes the Existing Premises as containing approximately 37,346
rentablc square feet and the Building as containing approximately 114,211
rcntable square feet. Landlord has re-measured the Balance of the Existing
Premises (defined in Section 3.1.A below) and the Building and the parties have
agreed to modify the Lease to reflect the results of such re-measurement.

NOW, THEREFORE. in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Re-measurement of Balance or the Existing Premises and Building. Landlord and
Tenant acknowledge and agree that (a) Landlord has re-measured the Balance of
the Existing Premises and the Building and that, according lo such
re-measurement, (i) the rentable area of the Balance of the Existing Premises is
19,294 rentable square feet, and (ii) the rentable area of the Building is
117,073 square feet; and (b) from and after the Extension Date (defined below),
the rentable square footages of the Balance of the Existing Premises and the
Building shall be deemed to be the square footages set forth in the preceding
clause (a).

2.
Extension. Except as provided in Section 3 below. the term of the Lease is
hereby extended through December 31, 2018 (the "Extended Expiration Date"). The
portion of the term of the Lease commencing on the date immediately following
the Existing Expiration Date (the "Extension Date") and ending on the Extended
Expiration Date shall be referred to herein as the ''Extended Term''.

3.
Reduction.

3.1.
Reduction Effective Date. The term of the Lease shall expire, with respect to
the Reduction Space only, on the Existing Expiration Date with the same force
and effect as if such term were not being extended pursuant to Section 2 above.
Without limiting the foregoing:

A.
From and after the date immediately following the Existing Expiration Date (the
"Reduction Effective Date"), the Premises shall consist solely of the Existing
Premises less the Reduction Space (the "Balance of the Existing Premises") and
shall be deemed to contain 19,294 rentable square feet.

B.
Tenant shall surrender the Reduction Space to Landlord in accordance with the
terms of the Lease (as determined without giving effect to Section 2 above) on
or before the Existing Expiration Date.

C.
Tenant shall remain liable for all Rent and other amounts payable under the
Lease with respect to the Reduction Space for the period up to and including the
Existing Expiration Date, even though billings for such amounts may occur after
the Existing Expiration Date.

D.
Tenant's restoration obligations with respect to the Reduction Space shall be as
set forth in the Lease (as determined without giving effect to Section 2 above).
Landlord hereby notifies Tenant, pursuant to Section 8 of the Lease, that Tenant
shall be required to remove the following items from the Reduction Space:




1

--------------------------------------------------------------------------------



demountable office clusters, corner office. racks in server room and Cable.
Notwithstanding anything to the contrary in Section 8 of the Lease, Tenant shall
not be required to remove from the Reduction Space the following items existing
on the date of this Amendment: UPS system. fire suppression system, and the two
(2) I5-ton air-conditioning systems.
E.
If Tenant fails to surrender any portion of the Reduction Space on or before the
Existing Expiration Date, Tenant's tenancy with respect to the Reduction Space
shall be subject to Section 16 of the Lease (as determined without giving effect
to Section 2 above).

F.
Any other rights or obligations of Landlord or Tenant under the Lease relating
to the Reduction Space that, in the absence of Section 2 above, would have
survived the Existing Expiration Date shall survive the Existing Expiration
Date.

4.Base Rent. During the Extended Term, the schedule of Base Rent shall be as
follow:    
Period of Extended Term
Annual Rate Per Square Foot
Monthly Base Rent
7/1/13 - 9/30/14
$26.40
$42,446.80
10/1/14 - 9/30/15
$27.19
$43,716.99
10/1/15 - 9/30/16
$28.01
$45,035.41
10/1/16 - 9/30/17
$28.85
$46,385.99
10/1/17 - 9/30/18
$29.71
$47,768.73
10/1/8 - 12/31/18
$30.60
$49,199.70

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease. Notwithstanding the foregoing, so long as Tenant is not in default
under the Lease. Tenant shall be entitled to an abatement of Base Rent, in the
amount of $42.446.80 per month, for the first six (6) full calendar months of
the Extended Term.
5.
Security Deposit. No additional security deposit shall be required in connection
with this Amendment. Notwithstanding the foregoing, so long as Tenant is not in
default on or before September 30, 2014, then, upon Tenant's written request:
(a) the amount of the Security Deposit required under Section 1.08 of the Lease
shall be reduced from $156,853.20 to $80,000.00, and (b) Landlord, within 30
days after such request, shall return to Tenant any unapplied portion of the
Security Deposit exceeding such reduced amount; provided, however, that no such
reduction shall occur and no such return shall be required if a default occurs
before the earlier of (i) the date on which such return occurs, or (ii) or the
date occurring 30 days after such request.

6.
Tenant's Pro Rata Share. With respect to the Balance of the Existing Premises
during the Extended Term. Tenant's Pro Rata Share hall be 16.4803%.

7.
Expenses and Taxes. During the Extended Term, Tenant shall pay for Tenant's Pro
Rata Share of Expenses and Taxes in accordance with the terms of the Lease;
provided, however, that, during the Extended Term, the Base Year for Expenses
and Taxes shall be 2013.

8.
Improvement to Premises.

8.1.
Condition of Premises. Tenant acknowledges that it is in possession of the
Premises and agrees to accept it "as is" without any representations by Landlord
regarding its condition and without any obligation on the part of Landlord to
perform or pay for any alteration or improvement, except as may be otherwise
expressly provided in this Amendment.

8.2.
Responsibility for Improvements to Premises. Landlord shall perform improvements
to the Premises in accordance with the Work Letter attached hereto as Exhibit A.

9.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

9.1.
Parking. Effective as of the Extension Date, in the first sentence of Section I
of Exhibit G, the words "112 non-reserved parking spaces"' arc hereby replaced
with the words "58 non-­ reserved parking spaces."

9.2.
First Renewal Option. Section 2 of Exhibit F to the Lease, entitled "First
Renewal Option,'' is hereby deleted from the Lease.




2

--------------------------------------------------------------------------------



9.3.
Second Renewal Option. Section 3 of Exhibit F to the Lease, entitled "Second
Renewal Option," is hereby deleted from the Lease.

9.4.
Right of First Offer. Section 4 of Exhibit F to the Lease, entitled "'Right of
First Offer," is hereby deleted from the Lease.

9.5.
Right of First Refusal. Section 5 of Exhibit F to the Lease, entitled "Right of
First Refusal," is hereby deleted from the Lease.

9.6.
Notice of Offer. Section 6 of Exhibit F to the Lease, entitled "Notice of
Offer," is hereby deleted from the Lease.

9.7.
Exterior Signage. Notwithstanding any contrary provision of Section 7 of Exhibit
F to the Lease, (a) Tenant, at its expense (subject to Section 1 of Exhibit A),
and not later than the Existing Expiration Date, shall remove the Sign and
repair any damage to the Building or Property resulting from it installation,
operation, maintenance, repair or removal, in accordance with Section 7.D of
Exhibit F lo the Lease as if the Lease were expiring or terminating on the
Existing Expiration Date; and (b) from and after the Extension Date, Tenant
shall have no further right to install any Sign under Section 7 of Exhibit F to
the Lease.

10.
Extension Option.

10.1.
Grant of Option; Conditions. Tenant shall have the right (the "Extension
Option") to extend the term of the Lease for one (1) additional period of five
(5) years commencing on the day following the Extended Expiration Date and
ending on the 5th anniversary of the Extended Expiration Date (the "Extension
Term"'), if:

A.
Not less than nine (9) and not more than 12 full calendar months before the
Extended Expiration Date, Tenant delivers written notice to Landlord (the
"Extension Notice") electing to exercise the Extension Option and stating
Tenant's estimate of the Prevailing Market (defined in Section 10.5 below) rate
for the Extension Term;

B.
Tenant is not in default under the Lease beyond any applicable cure period when
Tenant delivers the Extension Notice;

C.
No part of the Premises is sublet (other than to an Affiliate of Tenant ) when
Tenant delivers the Extension Notice; and

D.
The Lease has not been assigned (other than pursuant to a Business Transfer)
before Tenant delivers the Extension Notice.

10.2.
Terms Applicable to Extension Term.

A.
During the Extension Term. (a) the Base Rent rate per rentable square foot shall
be equal to the Prevailing Market rate per rentable square foot; (b) Base Rent
shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate; and (c) Base Rent shall be payable in
monthly installments in accordance with the terms and conditions of the Lease.

B.
During the Extension Term Tenant shall pay Tenant's Pro Rata Share of Expenses
and Taxes for the Premises in accordance with the Lease.

10.3.
Procedure for Determining Prevailing Market.

A.
Initial Procedure. Within 30 days after receiving the Extension Notice, Landlord
shall give Tenant either (i) written notice ("Landlord's Binding Notice")
accepting Tenant's estimate of the Prevailing Market rate for the Extension Term
stated in the Extension Notice, or (ii) written notice ("Landlord's Rejection
Notice"') rejecting such estimate and stating Landlord's estimate of the
Prevailing Market rate for the Extension Term. If Landlord gives Tenant a
Landlord 's Rejeclion Notice, Tenant, within 15 days thereafter, shall give
Landlord either (i) written notice ("Tenant's Binding Notice") accepting
Landlord's estimate of the Prevailing Market rate for the Extension Term stated
in such Landlord' s Rejection Notice. or (ii) written notice ("Tenant 's
Rejection Notice") rejecting such estimate. If Tenant gives Landlord a Tenant' s
Rejection Notice, Landlord




3

--------------------------------------------------------------------------------



and Tenant shall work together in good faith to agree in writing upon the
Prevailing Market rate for the Extension Term. If. within 30 days after delivery
of a Tenant's Rejection Notice, the parties fail to agree in writing upon the
Prevailing Market rate, the provisions of Section 10.3.B below shall apply.
B.
Dispute Resolution Procedure.

1.
If, within 30 days after delivery of a Tenant's Rejection Notice, the parties
fail to agree in writing upon the Prevailing Market rate, Landlord and Tenant,
with in five (5) days thereafter. shall each simultaneously submit to the other,
in a sealed envelope, its good faith estimate of the Prevailing Market rate for
the Extension Term (collectively, the "Estimates"). Within seven (7) days after
the exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Prevailing Market
rate for the Extension Term. Each appraiser so selected shall be certified as an
MAI appraiser or as an ASA appraiser and shall have had at least five (5) years'
experience within the previous 10 years as a real estate appraiser working in
San Jose, California, with working knowledge of current rental rates and leasing
practices relating to buildings similar to the Building. For purposes hereof, an
"MAI" appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an "ASA"
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).

2.
If each party selects an appraiser in accordance with Section 10.3.B.1 above.
the parties shall cause their respective appraisers to work together in good
faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Extension Term. The Estimate, if any, so agreed
upon by such appraisers shall be final and binding on both parties as the
Prevailing Market rate for the Extension Term and may be entered in acourt of
competent jurisdiction. If the appraisers fail to reach such agreement within 20
days after their selection, then, within 10 days after the expiration of such
20-day period, the parties shall instruct the appraisers to select a third
appraiser meeting the above criteria (and if the appraisers fail to agree upon
such third appraiser within 10 days after being so instructed, either party may
cause a court of competent jurisdiction to select such third appraiser).
Promptly upon selection of such third appraiser, the parties shall instruct such
appraiser (or, if only one of the parties has selected an appraiser within the
7-day period described above, then promptly after the expiration of such 7-day
period the parties shall instruct such appraiser) to determine, as soon as
practicable but in any case within 14 days after his selection, which of the two
Estimates most closely reflects the Prevailing Market rate. Such determination
by such appraiser (the "Final Appraiser") shall be final and binding on both
parties as the Prevailing Market rate for the Extension Term and may be entered
in a court of competent jurisdiction. If the Final Appraiser believes that
expert advice would materially assist him, he may retain one or more qualified
persons to provide such expert advice. The parties shall share equally in the
costs of the Final Appraiser and of any experts retained by the Final Appraiser.
Any fees of any other appraiser. counsel or expert engaged by Landlord or Tenant
shall be borne by the party retaining such appraiser, counsel or expert,

C.
Adjustment. If the Prevailing Market rate has not been determined by the
commencement date of the Extension Term, Tenant shall pay Base Rent for the
Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of the Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay




4

--------------------------------------------------------------------------------



Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under the Lease.
10.4.
Extension Amendment. If Tenant is entitled to and properly exercises its
Extension Option, and if the Prevailing Market rate for the Extension Term is
determined in accordance with Section 10.3 above, Landlord, within a reasonable
time thereafter. shall prepare and deliver to Tenant an amendment (the
"Extension Amendment") reflecting change in the Base Rent, the term of the
Lease, the expiration date of the Lease, and other appropriate terms, and Tenant
shall execute and return the Extension Amendment to Landlord within 15 days
after receiving it. Not withstanding the foregoing, upon determination of the
Prevailing Market rate for the Extension Term in accordance with Section 10.3
above, an otherwise valid exercise of the Extension Option shall be fully
effective whether or not the Extension Amendment is executed.

10.5.
Definition of Prevailing Market. For purposes of this Extension Option,
"Prevailing Market" shall mean the arms-length, fair-market. annual rental rate
per rentablc square foot under extension and renewal leases and amendments
entered into on or about the date on which the Prevailing Market is being
determined hereunder for space comparable to the Premises in the Building and
office buildings comparable to the Building, in the San Jose, California area.
The determination of Prevailing Market shall take into account any material
differences in configuration or condition between the Premises and any
comparison space (including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises), together with any other material economic differences between the
terms of the Lease and any comparison lease or amendment, such as rent
abatements, construction costs and other concessions, and the manner, if any, in
which the landlord under any such lease is reimbursed for operating expenses and
taxes. The determination of Prevailing Market shall also take into consideration
any reasonably anticipated changes in the Prevailing Market rate from the time
such Prevailing Market rate is being determined and the time such Prevailing
Market rate will become effective under the Lease.

11.
Other Provisions.

11.1.
Liability Insurance. Clause (a) of the first sentence of Sect ion 14 of the
Lease is hereby amended by replacing the amount "$2.000,000.00" set forth
therein with the amount ''$3.000,000.00."

11.2.
Waiver of Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect ) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required under the Lease had been carried,
would have been) covered by the waiving party's property insurance. For purposes
of this Section only, (a) any deductible with respect to a party's insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance; and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

11.3.
Compliance with Law. Without limiting Tenant's obligations under the Lease, if,
as a result of Tenant's performance of any Alteration, Landlord becomes required
under Law to perform any inspection or give any notice relating to the Premises
or such Alteration, or to ensure that such alteration is performed in any
particular manner, Tenant shall comply with such requirement on Landlord's
behalf and promptly thereafter provide Landlord with reasonable documentation of
such compliance.

11.4.
Application. Notwithstanding any contrary provision hereof, Sections 11.1
through 11.3 above shall not apply to any period occurring before the Extension
Date.

12.
Miscellaneous.

12.1.
This Amendment and the attached exhibits, which are hereby incorporated into and
made a part of thi s Amendment, set forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Tenant shall not be
entitled, in connection with entering into this Amendment, to any free rent,
allowance. alteration, improvement or similar economic incentive to which Tenant
may have been entitled in connection with entering into the Lease, except as may
be otherwise expressly provided in this Amendment.




5

--------------------------------------------------------------------------------



12.2.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

12.3.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

12.4.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
it to Tenant.

12.5.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms arc defined
therein and not redefined in this Amendment.

12.6.
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principal, and members of any such agents harmless
from all claims of any brokers (other than Cornish & Carey Commercial, a
California corporation) claiming to have represented Tenant in connection with
this Amendment. Landlord shall indemnify and hold Tenant, its trustees, members,
principals, beneficiaries, partners,. officers, directors, employees, and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Amendment. Tenant acknowledges that any assistance rendered
by any agent or employee of any affiliate of Landlord in connection with this
Amendment has been made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

12.7.
If Tenant has any expansion right (whether such right is designated as a right
of first offer, right of first refusal, expansion option or otherwise) that was
granted to Tenant under the Lease (as determined without giving effect to this
Amendment) and that, by virtue of this Amendment, will continue in effect during
the Extended Term, then, from and after the Extension Date, such expansion right
shall be subject and subordinate to any expansion right (whether such right is
designated as a right of first offer, right of first refusal, expansion option
or otherwise) of any tenant of the Building or Project existing on the date of
mutual execution and delivery hereof.

[SIGNATURES ARE ON FOLLOWING PAGE]



6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.
LANDLORD:
CA-THE CONCOURSE LIMITED PARTNERSHIP, a Delaware Limited Partnership
By:
EOP Owner GP L.L.C
 
a Delaware limited liability company,
its general partner
 
By:
/s/ Todd R Hedrick
 
 
 
Name:
Todd R. Hedrick
 
 
 
Title:
Senior Vice President - Leasing
 
 
 
 
 
 
 
TENANT:
PIXELWORKS, INC., an Oregon Corporation
By:
/s/ Steven L. Moore
 
 
Name:
Steven L. Moore
 
 
Title:
VP & CFO
 
 




7

--------------------------------------------------------------------------------



EXHIBIT A
WORK LETTER
As used in this Exhibit B (this "Work Letter"), the following terms shall have
the following meanings: "Agreement" means the amendment of which this Work
Letter is a part. "Tenant Improvements " means all improvements to be
constructed in the Premises pursuant to this Work Letter. "Tenant Improvement
Work'' means the construction of the Tenant Improvements, together with any
related work (including demolition) that is necessary to construct the Tenant
Improvements.
1.
ALLOWANCE.

1.1.Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the "Allowance") in the amount of $144,705.00 ($7.50 per rcntable
square foot of the Premises) to be applied, at Tenant's option, toward (i) the
Allowance Items (defined in Section 1.2 below), (ii) the reasonable costs of
complying with Section 9.7 of this Amendment; and (iii) monthly payments of Base
Rent and Tenant's Share of Expenses and Taxes. Tenant shall be responsible for
all costs associated with the Tenant Improvement Work, including the costs of
the Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance (less any portion thereof used in accordance with clause (i) or (ii)
of the preceding sentence), or of (b) the aggregate amount that Landlord is
required to disburse for such purpose pursuant to this Work Letter.
Notwithstanding any contrary provision of this Agreement, if Tenant fails to use
the entire Allowance within one (1) year following the Extension Date, the
unused amount shall revert to Landlord and Tenant shall have no further rights
with respect thereto.
1.2.Disbursement for Allowance Items. Except as otherwise provided in this Work
Letter, the Allowance shall be disbursed by Landlord only for the following
items (the "Allowance Items"): (a) the fees of Landlord's or Tenant's architect
or engineers; (b) plan-check, permit and license fees relating to performance of
the Tenant Improvement Work; (c) the cost of performing the Tenant Improvement
Work, including after hours charges, testing and inspection costs, freight
elevator usage, hoisting and trash removal costs, and contractors' fees and
general conditions; (d) the cost of any change to the base, shell or core of 1he
Premises or Building required by the Plans (defined in Section 2.1 below)
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (e) the cost of any change to the
Plans or Tenant Improvement Work required by Law; (f) [Intentionally Omitted]:
(g) sales and use taxes; and (h) all other costs expendcd by Landlord in
connection with the performance of the Tenant Improvement Work.
1.3.Disbursement for Sign Removal. Any portion of the Allowance that Tenant is
entitled to use for costs of complying with Section 9.7 of this Amendment shall
be disbursed by Landlord to Tenant within thirty (30) days after receipt of paid
invoices from Tenant with respect to such costs.
2.
PLANS AND PRICING.

2.1.[Intentionally Omitted.]
2.2.[Intentionally Omitted.]
2.3.[Intentionally Omitted.]
2.4.[Intentionally Omitted.]
2.5.Construction Drawings. Tenant shall be solely responsible for the timely
preparation and submission to Landlord of all space plans and all architectural,
electrical and mechanical construction drawings, plans and specifications
necessary to complete the Tenant Improvement Work (collectively, the "Plans"),
including the final architectural, engineering and final architectural working
drawings for the Premises in a form that is sufficient to enable subcontractors
to bid on the work and to obtain all applicable permits for the Tenant
Improvement Work (the "Construction Drawings"). All Plans shall (a) comply with
the drawing format and specifications required by Landlord. (b) be consistent
with Landlord's requirements for avoiding aesthetic, engineering or other
conflicts with the design and function of the balance of the Building, and (c)
otherwise be subject to Landlord's reasonable approval. If requested by Tenant,
Landlord, in its sole and absolute discretion, may assist Tenant, or cause its
architect and/or engineers to assist Tenant, in preparing all or a portion of
the Plans; provided, however, that, whether or not the Plans are prepared with
such assistance, Tenant shall be solely responsible for the timely preparation
and submission of the Plans and for all elements thereof and, subject to Section
1 above, all costs relating thereto. Without limiting the foregoing, Tenant
shall be responsible for ensuring (x) that all elements of the design of the
Plans comply with Law and are otherwise suitable for Tenant's use of the
Premises, and (y) that no Tenant Improvement impairs any system or structural
component of

1

--------------------------------------------------------------------------------



the Building, and neither the preparation of the Plans by or with the help of
Landlord's architect or engineers nor Landlord's approval of the Plans shall
relieve Tenant from such responsibility.
2.6.Construction Pricing. Within 10 business days after the Construction
Drawings are approved by Landlord and Tenant, Landlord shall provide Tenant with
Landlord's reasonable estimate (the "Construction Pricing Proposal") of the cost
of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to such Construction
Drawings (the "Approved Construction Drawings"). Tenant shall provide Landlord
with notice approving or disapproving the Construction Pricing Proposal. If
Tenant disapproves the Construction Pricing Proposal, Tenant's notice of
disapproval shall be accompanied by proposed revisions to the Approved
Construction Drawings that Tenant requests in order to resolve its objections to
the Construction Pricing Proposal, and Landlord shall respond as required under
Section 2.7 below. Such procedure shall be repeated as necessary until the
Construction Pricing Proposal is approved by Tenant. Upon Tenant's approval of
the Construction Pricing Proposal, Landlord may purchase the items set forth in
the Construction Pricing Proposal and commence construction relating to such
items.
2.7.Revisions to Approved Construction Drawings. If Tenant requests any revision
to the Approved Construction Drawings, Landlord shall provide Tenant with notice
approving or reasonably disapproving such revision, and, if Landlord approves
such revision, Landlord shall deliver to Tenant notice of any resulting change
in the most recent Construction Pricing Proposal, if any, whereupon Tenant,
within one (1) business day, shall notify Landlord whether it desires to proceed
with such revision. If Landlord has commenced performance of the Tenant
Improvement Work, then, in the absence of such authorizatoin, Landlord shall
have the option to continue such performance disregarding such revision.
Landlord shall not revise the Approved Construction Drawings without Tenant's
consent, which shall not be unreasonably withheld, conditioned or delayed.
2.8.Time Deadlines. Tenant shall use its best efforts to cooperate with Landlord
and its architect, engineers and other consultants to complete all phases of the
Plans, approve the Construction Pricing Proposal and obtain the permits for the
Tenant Improvement Work as soon as possible after the execution of this
Agreement, and Tenant shall meet with Landlord, in accordance with a schedule
determined by Landlord, to discuss Tenant's progress. Without limiting the
foregoing, Tenant shall approve the Construction Pricing Proposal pursuant to
Section 2.6 above on or before Tenant's Approval Deadline (defined below). As
used in this Work Letter, "Tenant's Approval Deadline " means the dale occurring
60 days after the mutual execution and delivery of this Agreement: provided,
however, that Tenant's Approval Deadline shall be extended by one day for each
day, if any, by which Tenant's approval of the Construction Pricing Proposal
pursuant to Section 2.6 above is delayed by any failure of Landlord to perform
its obligations under this Section 2. Tenant acknowledges that it has assured
itself, by direct communication with the architect and engineers (Landlord' s or
its own, as the case may be), that it will be able to approve the Construction
Pricing Proposal on or before Tenant's Approval Deadline if Tenant promptly
furnishes complete information concerning its requirements to such architect and
engineers as and when requested by them.
3.
CONSTRUCTION.

3.1.Contractor. A contractor designated by Landlord (the "Contractor") shall
perform the Tenant Improvement Work. In addition, Landlord may select and/or
approve of any subcontractors, mechanics and materialmen used in connection with
the performance of the Tenant Improvement Work.
3.2.Construction.
3.2.1.Over-Allowance Amount. If the Construction Pricing Proposal exceeds the
Allowance, then, concurrently with its delivery to Landlord of approval of the
Construction Pricing Proposal, Tenant shall deliver to Landlord cash in the
amount of such excess (the "Over-Allowance Amount"). Any Over-Allowance Amount
shall be disbursed by Landlord before the Allowance and pursuant to the same
procedure as the Allowance. After the Construction Pricing Proposal is approved
by Tenant, if any revision is made to the Approved Construction Drawings or the
Tenant Improvement Work that increases the Construction Pricing Proposal, or if
the Construction Pricing Proposal is otherwise increased to reflect the actual
cost of all Allowance Items to be incurred by Tenant in connection with the
performance of the Tenant Improvement Work pursuant to the Approved Construction
Drawings, then Tenant shall deliver any resulting Over-Allowance Amount (or any
resulting increase in the Over­-Allowance Amount) to Landlord immediately upon
Landlord's request.
3.2.2.Landlord's Retention of Contractor. Landlord shall independently retain
the Contractor to perform the Tenant Improvement Work in accordance with the
Approved Construction Drawings.
3.2.3.Contractor's Warranties. Tenant waives all claims against Landlord
relating to any defects in the Tenant Improvements; provided, however, that if,
within 30 days after substantial completion of the Tenant Improvement Work,
Tenant provides notice to Landlord of any non-latent

2

--------------------------------------------------------------------------------



defect in the Tenant Improvements, or if, within 11 months after substantial
completion of the Tenant Improvement Work, Tenant provides notice to Landlord of
any latent defect in the Tenant Improvements, then Landlord shall, at it option,
either (a) assign to Tenant any right Landlord may have under the Construction
Contract (defined below) to require the Contractor to correct, or pay for the
correction of, such defect, or (b) at Tenant's expense, use reasonable efforts
to enforce such right directly against the Contractor for Tenant's benefit. As
used in this Work Letter, "Construction Contract" means the construction
contract between Landlord and the Contractor pursuant to which the Tenant
Improvements will be constructed.
4.COMPLETION. Tenant acknowledges and agrees tht the Tenant Improvement Work may
be performed during Building Service Hours before or after the Extension Date.
Landlord and Tenant shall cooperate with each other in order to enable the
Tenant Improvement Work to be performed in a timely manner and with as little
inconvenience to the operation of Tenant's business as is reasonably possible.
Notwithstanding contrary provision of this Agreement, any delay in the
completion of the Tenant Improvement Work or inconvenience suffered by Tenant
during the performance of the Tcnant Improvement Work shall not subject Landlord
to any liability for any loss or damage resulting therefrom or entitle Tenant to
any credit, abatement or adjustment of rent or other sums payable under the
Lease. Notwithstanding anything contrary provision of this Agreement, if, as a
result of Tenant's breach of this Section 4 or Section 2.8 above, the Tenant
Improvement Work or any portion thereof is not completed by June 30, 2014,
Landlord shall have no further obligation to perform or pay for such Tenant
Improvement Work.
5.MISCELLANEOUS. Notwithstanding any contrary provision of this Agreement, if
Tenant defaults under this Agreement before the Tenant Improvement Work is
completed, Landlord's obligations under this Work Letter shall be excused until
such default is cured and Tenant shall be responsible for any resulting delay in
the completion of the Tenant Improvement Work. This Work Letter shall not apply
to any space other than the Premises.





3